FILED
                             NOT FOR PUBLICATION                             DEC 11 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 08-50388

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00623-RGK

   v.
                                                 MEMORANDUM *
 KENNETH SLAYTON,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Central District of California
                     R. Gary Klausner, District Judge, Presiding

                           Submitted November 17, 2009 **


Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Kenneth Slayton appeals from his guilty-plea conviction and 72-month

sentence for distribution of cocaine base in the form of crack cocaine, in violation



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

EF/Research
of 21 U.S.C. § 841(a)(1), (b)(1)(iii). Pursuant to Anders v. California, 386 U.S.

738 (1967), Slayton’s counsel has filed a brief stating there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

the appellant with the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

       Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




EF/Research                               2                                    08-50388